Citation Nr: 0500562	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03 01-300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claims for service connection for 
PTSD, bilateral hearing loss, and tinnitus.  He filed a 
timely appeal.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The RO's December 2001 decision was based, in part, upon a 
review of the veteran's service medical records (SMRs) and 
military records.  But, these records are not in the claims 
file.  Apparently, in August 2004, the RO requested his SMRs 
from the National Personnel Records Center (NPRC), and the 
NPRC responded stating that his SMRs had already been sent to 
the RO in May 2000.  The record does not contain any 
explanation as to what happened to his SMRs - whether a 
search was ever conducted or whether they were deemed lost by 
the RO.  Thus, a remand is obviously necessary so an attempt 
can be made to locate them.  Furthermore, if they cannot be 
located, the RO must notify the veteran, and attempt to 
reconstruct the record.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has 
a duty to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002), 38 C.F.R. § 3.159(c) (2004).  With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2004).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  In this case, the RO has not 
complied with the VCAA and its implementing regulations.

The claims folder contains several references to the veteran 
receiving treatment at various VA facilities, but those 
records have not been requested or associated with the claims 
file.  For example, the report of the December 2001 VA ear 
examination indicates the examiner reviewed an audiogram from 
the Coatesville VA Medical Center (VAMC).  Although the RO 
obtained records of treatment from Coatesville since 2000, 
the audiogram was not included with those records.  Also, the 
records indicate he was hospitalized at Coatesville in 
September 1999.  So any records prior to 2000 must be 
obtained as well.  In addition, there are references to 
treatment at the Vineland Outpatient Clinic, Wilmington VAMC, 
and Cape May clinic.  So those records, as well as any other 
treatment records from VA facilities, must also be obtained.

Turning specifically to the veteran's claim for PTSD, he 
claims to have witnessed the rape and murder of a Vietnamese 
woman in October 1969, while he was on active duty in the 
Republic of Vietnam.  (See VA Form 21-526, dated in October 
1999).  Service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy, "as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2004).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, the veteran's claimed stressor is not combat-
related.  Thus, his lay statements are not sufficient to 
establish the occurrence of the event.  So, pursuant to the 
VCAA, the RO must assist him in attempting to verify it.  The 
Board notes the RO sent three letters to him requesting more 
information about his stressor, but he did not respond.  
Nonetheless, in his original claim, he provided the month, 
year, and approximate location of the event, so the RO should 
ask the U.S. Armed Services Center for the Research of Unit 
Records (USASCRUR) to attempt to verify this event.  The RO 
should also obtain his military personnel records.

The Board also notes the veteran was diagnosed with PTSD in 
September 2001, but the basis for this diagnosis is not 
entirely clear.  The report of the September 2001 examination 
indicates his father was an alcoholic and physically abusive.  
He admitted to using cocaine, and being in and out of 
treatment centers.  He also stated that he spent 4 years in 
prison for forgery.  At one point he was mugged and knocked 
unconscious.  During an objective clinical examination, the 
examiner noted the veteran was:

neat and clean in appearance and dressed in 
casual attire.  He had fair eye contact and was 
cooperative during the examination.  He spoke 
clearly and his speech was logical and goal-
directed.  Affect was appropriate for what was 
discussed.  He was oriented x3 and his memory 
appeared to be impaired for dates.  His insight 
and judgment appear to be fair.  Though he 
reports experiencing suicidal thoughts, at times, 
he denies ever attempting to commit suicide or 
experiencing suicidal or homicidal thoughts at 
this time.  He denied visual or auditory 
hallucinations.  There was no overt evidence of 
any formal thought disorder.  

Nonetheless, the examiner diagnosed him with PTSD - 
apparently based on the veteran's self-reported description 
of symptoms of intrusive thoughts, depression, feelings of 
detachment, and sleep disturbances.  An April 2003 VA 
outpatient treatment (VAOPT) record from Coatesville 
indicates his cocaine use caused his depression.  A September 
2001 record notes his PTSD was exacerbated by the mugging.  
At the time of the September 2001 VA PTSD evaluation, 
however, those VAOPT records were not in the claims file.  
Therefore, after further development is completed, the 
examiner should be asked to review the entire claims file, 
and verify his earlier diagnosis of PTSD.  If PSTD is 
verified, the examiner must provide the rationale and basis 
for the diagnosis.   

Turning now to the veteran's claims for hearing loss and 
tinnitus, at a December 2001 VA examination, he was diagnosed 
as having noise-induced hearing loss based on a previous 
audiogram that, as mentioned, is not currently of record.  In 
November 2003, a VA examiner reviewed his chart, and said 
that although he would need to have an audiogram performed 
before determining whether the veteran's hearing loss was due 
to noise exposure, it was more than likely the cause.  

The RO scheduled the veteran for an audiological evaluation, 
but unfortunately, he failed to report to it.  The evaluation 
was then rescheduled, but he cancelled it on the same day it 
was scheduled.  Generally, when a veteran fails to report to 
an examination without good cause, the claim will be decided 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).  
It is not clear whether he had good cause to cancel the 
second examination.  But, since the claims are being remanded 
for further development anyway, the RO can also re-schedule 
him for an audiological evaluation.  If he fails to report 
without good cause, this should be noted for the record, and 
the RO should adjudicate the claims in accordance with 38 
C.F.R. 
§ 3.655 (2004).

Finally, the veteran submitted a W-2 form indicating he is 
receiving money from the Social Security Administration 
(SSA).  It is not clear whether he is receiving retirement or 
disability benefits.  The RO should contact the SSA and find 
out whether he is receiving disability benefits.  If so, an 
attempt must be made to obtain those records.  See, 38 C.F.R. 
§ 3.159(c)(2) (2004) (VA has a duty to assist the veteran in 
obtaining records in the custody of a Federal department or 
agency.); see, too, Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Obtain all relevant records of VA treatment or 
evaluation of the veteran since his discharge in 
1979, which are not already on file.  This should 
include records from VA facilities in Vineland and 
Cape May, New Jersey, and Wilmington, Delaware.  

2.	Locate the veteran's service medical records 
(SMRs) and military personnel records and 
associate them with the claims file.  If, after an 
exhaustive search, it is determined the records 
have been lost, document this fact and note all 
attempts that were made to locate them.  

Then, if appropriate, notify the veteran of the 
need to submit alternate forms of evidence in 
lieu of missing SMRs and personnel records.  This 
notification should include a list of those 
alternative documents listed in the 
VA Adjudication Procedure Manual, M21-1, Part 
III, Chapter 4, Paragraph 4.25(c), and an 
explanation of the veteran's and VA's respective 
responsibilities in obtaining those documents 
under 38 C.F.R. 3.159(c) (2004).

3.	Prepare a letter asking the USASCRUR to provide 
any available information that might corroborate 
the veteran's in-service stressor.  In particular, 
any reports of the rape and murder of a Vietnamese 
woman in the vicinity of the Cam Rahm Bay Air 
Force Base in October 1969.  Send USASCRUR copies 
of personnel records that show the veteran's 
service dates, duties, and units of assignment, 
etc.  

4.	Schedule the veteran for a VA examination, 
including audiometric testing, to determine 
whether he has bilateral hearing loss and 
tinnitus.  If either is present, the examiner is 
asked to express an opinion as to whether it is at 
least as likely as not related to noise exposure 
during his military service.  The claims folder 
must be made available to the examiner for review. 

5.	Once all records described in this remand have 
been associated with the claims file, if possible, 
have the VA doctor who examined the veteran in 
September 2001 for PTSD review the file and submit 
an addendum to that earlier report.  In this 
addendum, he should verify his diagnosis of PTSD 
based upon a complete review of the record.  If 
the veteran has PTSD, he should provide the 
rationale and basis for that diagnosis.  He should 
also state whether it is at least as likely as not 
the PTSD is of service origin in light of the 
veteran's other stressors (e.g. his substance 
abuse, mugging, and incarceration).  If, for 
whatever reason, it is not possible to have that 
same VA examiner comment further, then obtain an 
opinion from another examiner equally qualified to 
make this important determination.  (Note:  if the 
latter situation arises, this may require having 
the veteran reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand, and any additional records 
obtained from VA treatment facilities.  The 
examiner must note in the addendum that he or she 
has reviewed the claims file.  

6.	Contact the Social Security Administration (SSA) 
to find out whether the veteran has ever filed a 
claim for disability benefits.  If so, obtain a 
copy of that agency's decision concerning his 
claim for disability benefits, including any 
medical records used to make the decision, copies 
of any hearing transcripts, etc.  

7.	Review the claims file.  If any development is 
incomplete, including if the examination reports 
do not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

8.	Then readjudicate the veteran's claims.  If they 
remain denied, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



